 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDDOUGLAS SILK PRODUCTS COMPANY, INC.andLOCAL 185,AMERICAN FEDERATION OF HOSIERY WORKERS, AFL.Case No. 10-CA-1619.December 21, 1953DECISION AND ORDEROn September 2, 1953, Trial Examiner Lee J. Best issuedhisIntermediateReport in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingincertain unfair labor practices affecting commerce andrecommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of theIntermediate Report attachedhereto. Thereafter, the Respond-ent filed exceptions to the Intermediate Report and a support-ing brief.'The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions, thebrief,and the entire record in the case, and finds merit intheRespondent's exceptions. Accordingly, the Board herebyadopts the Trial Examiner's findings only to the extenthereinafter indicated.'The Trial Examiner found that the only unfair labor practicesin this case consisted of the Respondent's threats to the Union,during negotiations, that it would shut down the plant unlessagreement were reached; and its refusals to furnish theUnion with certain requested financial data or statements tosupport the assertion that the plant was operating at a lossbecause it cost more than the market price to manufacturehosiery on the old 45-gauge machines. However, the evidenceshows that the statements about shutting down the plant werenotmade until after the expiration of the "no strike, no lock-out" contract, and there was no evidence that they weremotivated by union animus rather than economic considerations.As to data concerning the 45-gauge machines, it does appearthat at one time during the negotiations the parties were indisagreement over wages for such work. By November 7,however, they were in accord as to rates to be paid on 45-gauge machines. Indeed, it appears that after the Respondentrejected the Union's request for financial data, the Unionabandoned the request and proceeded to discuss other mattersatgreat length.When the parties reached an impasse onNovember 7, it was because of disputes apart from the 45-gaugemachine rates. It follows that the requested data wasnot relevant to the ultimate issue on which the parties came'No exceptions or briefs werefiled bythe Union or the GeneralCounsel2 The TrialExaminer made certain inadvertent errors in findings,chiefly withrespectto dates and numbers,whichwe find unnecessary to correctin view ofour disposition ofthe case107 NLRB No. 98 DOUGLAS SILK PRODUCTSCOMPANY,INC.451to an impasse.In these circumstances,we shall dismiss thecomplaint.[The Board dismissed the complaint.]Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor Relations Act, asamended (61 Stat. 136), was heard pursuant to due notice in Douglas. Georgia, on June 2,1952. All parties were represented by counsel or duly accredited representative, and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, to introduceevidence bearing upon the issues involved, to argue orally upon the record, and to filewritten briefs and proposed findings and conclusions. No written briefs were filed.Based upon a charge duly filed on November 12, 1952, the General Counsel of the NationalLabor Relations Board on March 30. 1953, issued a complaint against Douglas Silk ProductsCompany, Inc., herein called the Respondent, alleging unfair labor practices within themeaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the Act in that Respondenthas since May 14, 1952, refused to bargain collectively in good faith with American Federa-tion of Hosiery Workers, AFL, and its affiliated Local 185, exclusive representative of itsemployees in an appropriate unit with respect to wages, hours, and other conditions ofemployment.The Respondent filed an answer admitting jurisdictional allegations of the complaint, butdenied all allegations of unfair labor practices.Relying upon failure of the General Counsel to prove his case, and offering no evidence inrebuttal, the Respondent at the close of the evidence moved to dismiss the complaint in itsentirety. For reasons hereinafter stated the motion is denied.Upon the entire record in the case, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.BUSINESS OF RESPONDENTDouglas Silk Products Company, Inc., is a Georgia corporation having its principal officeand a factory at Douglas. Georgia, where it is engaged in the manufacture and sale of full-fashioned hosiery for women. In the course and conduct of operations during the representa-tiveyear 1952, the Respondent manufactured and sold finished hosiery valued in excessof $100,000 more than 50 percent of which in value was shipped to customers outside theState of Georgia. It is admitted, and I find that Respondent is engaged in commerce withinthe meaning of the Act. iII.THE LABOR ORGANIZATIONS INVOLVEDAmerican Federation of Hosiery Workers, AFL, and its affiliate, Local 185, herein collec-tively called the Union, are labor organizations within the meaning of Section 2 (5) of theAct, admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA.Historical backgroundOn September 28, 1948, in Case No. 10-RC-110, the National Labor Relations Boardcertified that the American Federation of Hosiery Workers (CIO), was the exclusive bar-gaining representative for all employees of the Respondent, excluding clerical employees,professional employees, watchmen, guards, and all supervisors as defined in the Act. TheiStanislausImplement &HardwareCo., Ltd., 91 NLRB 618. 45ZDECISIONS OF NATIONAL LABOR RELATIONS BOARDCongress of Industrial Organizations(CIO) did not comply with the filing requirements ofSection 9(f), (g), and(h) of the Act until.December 22, 1949. Nevertheless,the Respondentaccepted the Board's certification,and continuously recognized the Union as bargainingrepresentative of its employees until on or about November 7, 1953. On April 21,1948, theAmerican Federation of Hosiery Workers discontinued its affiliation with the CIO,operatedas an independent union until August 8, 1951,and on the latter date became an affiliateof the American Federation of Labor (AFL).As an independent union on January 23,1950, the American Federation of Hosiery Workersentered into a written contractwiththe Respondent providing that:This agreement shall remain in full force and effect commencing January 23, 1950to July 2,1951. Should either party desire to amend or cancel this agreement at thetime of expiration,written notice of intention to cancel or describing the changesdesired shall be given to the other party at least forty-five(45) days before the ex-piration date hereof.Failure to give such notice shall automatically renew this agree-ment for the next ensuing year. In the event notice to amend is given then this contractshall remain in full force and effect until a new contract is negotiated and signed.(Emphasis supplied.)2By written supplementary agreement on or about July 2, 1951,the aforesaid contract wasextended to July 2,1952.On or about June 30,1952,by reason of pending negotiations thecontract was again extended to August 30, 1952,after which date Respondent declined toagree to further extensions.The aforesaid contract further provided that "The Company will not lockout their em-ployees because of a labor dispute,nor will the employees engage in any strike or workstoppage during the life of the contract."It also provided that all knitting machines shallbe operated as single jobs,except that when experienced knitters were not available at theplant, a knitter shall be permitted to operate two machines with a helper and receive thefullpiece rate less the helper'swages.3 Whenever the Company shut down for an entireshift any machine within an alley,thereby depriving a knitter of assistance by his partneror helper,he received$1 per day extra.All employees,except those in the seaming de-partment,received a 10-cent per hour cost-of-living bonus.B.The appropriate unitInparagraphII(1) ofthe aforesaid contract"The Companyrecognizesthe Union as theexclusive bargaining representative for purposesof collectivebargaining regarding ratesof pay,wages,hours and other conditions of employment on behalf of all employees of theCompany atitsDouglas,Georgia plantexclusive of watchmen,clerical and allsupervisoryemployees with authorityto hire,promote,discharge,disciplineor otherwise effect changesin the statusof employees or effectivelyrecommendsuch action." 4On or about April 28, 1952, a majorityin number(26) of Respondent's employees in theaforesaid bargaining unit signed a written statement(General Counsel's Exhibit No.24) ac-cepting membershipin the AmericanFederationof Hosiery Workers, AFL,and authorizingit,and its agents or representatives,to actfor themas a collective-bargaining agency inallmatters pertaining to rates of pay, wages,hours ofemployment,or otherconditionsof employment.By reason of the foregoing historical background of labor relations between the Respondentand its employees,and byreason of the contractual agreement between Respondent and theUnion,Ifindthat the appropriate unit for collective bargaining herein consists of "Allemployeesof the Respondent at its plant in Douglas,Georgia, excluding watchmen,guards,clerical and professional employees,and supervisors as definedin the Act."2 Local 185 was not named as a party to the contract,but furnished from its members anegotiatingcommittee which participated on its behalf in bargaining negotiations there-under.The International Union customarily executes contracts in its own name to bargaincollectively for members of its affiliated local unions3Respondent's plant was equipped solely with 45-gauge knitting machines,and the operatingbasic piece rate was$1 22 per dozen,subject to slight variations from agreed standards.4For the period from April 5, 1952, through November 15, 1952, payroll records of theRespondent show within the bargaining unit a minimum of 34 and maximum of 37 employees. DOUGLAS SILK PRODUCTS COMPANY, INC.453By reason of long continued recognition of the Unionby theRespondent,the long continuedbargaining negotiations and contractual relations between'the parties,the acknowledgmentofmembership in and designation of American Federation of Hosiery Workers,AFL, onApril 28, 1952,by a majority of Respondent's employees,I find that the Union is and hasbeen at all times pertinent to this case the duly designated and exclusive representative ofRespondent'semployees in the aforesaid appropriate unit for the purposes of collectivebargaining regarding rates of pay,wages,hours of employment,and other conditions ofemployment.C.The refusal to bargain1.Respondent proposes to install new machinesInMarch and April 1951 the Respondent announced that it was contemplating the instal-lation of 51-gauge,32-section,knittingmachines to meet competition in the manufacture ofamore sheer type of hosiery for women. The record reveals no progress in discussionswith the Union concerning this matter until shortly prior to expiration date of the contractin the spring of 1952.By letter dated April 9, 1952, Respondent requested a meeting with the Union to discussfuture working conditions in the Douglas plant.2.Notice to amend or cancel the contractAt a meeting with the Union on April 18, 1952,Respondent asserted that it intended toinstall two 51-gauge knitting machines by July 1, 1952, and proposed a 3-year extensionof the expiring contract on conditions that it pay a basic piece rate of $1 per dozen foroperation of the new machines,operate the old 45-gauge machines as double jobs withouta helper at a piece rate of$1.10 per dozen,pay no shift bonus to employees, and eliminateentirely the 10-cent per hour cost-of-living bonus. Respondent also proposed to reduce from71 cents to 6 cents per dozen the piece rate paid to inspectors operating the new type Ammoninspectingmachines.Itcontended that the plant was operating at a loss,and could notcontinue in business unless new machines were installed and relief obtained by the reductionof wage wates.Adolph Benet,districtmanager for the Union,remonstrated that the proposals of theRespondent were grossly unfair, but agreed to submit them to a vote of the membership inLocal 185. The proposals were rejected by a majority vote in the local union,and Respondentwas so notified on April 28, 1952. Thereupon, by letter dated April 29, 1952, Respondentnotified the Union that the old contract would be canceled at expiration on July 2, 1952, andsuggested further conferences to negotiate a new contract.3.Conference on June 16, 1952At a meeting on June 16, 1952, the Respondent was represented by General Manager A.Wilcher and Mill Superintendent John Dove. The Union was represented by District ManagerAdolph Benet and a negotiating committee from Local 185. Respondent renewed its previousproposals on the ground that the plant was operating at a loss in that it cost more than $ 6per dozen to manufacture hosiery selling on the market at $5 to $5.25 per dozen.The Unionquestioned these figures,and requested Respondent to produce and furnish financial data insupport of its contentions to enable the Union to intelligently analyze the proposals. Respond-ent declined to furnish such data.The Union made several counterproposals, all of which were rejected by Respondent. TheUnion proposed that: (1) Respondent pay piece rates on the proposed 51-gauge machinescommensurate with those paid at affiliated mills in Columbia,Tennessee;or (2) conform torates and other conditions provided under the National Labor Agreement at other mills inthe industry;or (3) fix a weekly wage rate for knitters beginning at $70 for first 6 weeks,$ 80 for second 6 weeks,and $ 90 thereafter until maximum production was reached in orderto provide a basis for computation and negotiation of an equitable piece rate;or (4) submitthe dispute to arbitration. With respect to operation of the old 45-gauge machines as doublejobs,theUnion proposed that:(1)Knitters receive a piece rate of $1.10 per dozen; and(2)helpers receive 75 cents per hour for the first 6 weeks,85 cents for second 6 weeks,95 cents for third 6 weeks, and $1.05 per hour thereafter. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs a counterproposal with respect to the 51-gauge machines, the Respondentproposedtopay $1 per dozen when operated 48 hours a week, $1.10 per dozen when operated only40 hours per week. With respect to operation of the old 45-gauge machines, as double jobs,Respondent proposed to pay a combined rate of $1.20 per dozen to be split 80 cents to theknitter and 40 cents to the helper, and eliminate entirely the 10-cent per hour cost-of-livingbonus.Reaching no agreement, the Union again requested the Respondent to furnish financial datatosupport its contentions that the plant was operating at a loss, and suggested that Re-spondent's President Gordon and the Union's President McKeown be brought into the nego-tiations.By agreement on June 30, 1952, the old contract was continued in full force andeffect for 2 months from July 2, 1952.4. Subsequent meetingsTwo additionalmeetingsof the parties were held at the house of President Gordon inBoston, Massachusetts, on July 19 and August 21, 1952, respectively, but no agreement wasreached.At a discussion of the matter at the Park Sheraton Hotel in New York City inSeptember, General Manager Wilcher declined to further extend the contract.5.Negotiations by correspondenceOn September15,1952,theRespondent addressed a letter(General Counsel's ExhibitNo. 14)to the Union,as follows:Dear Mr. Benet:As you are well aware, the machinery at Douglas is obsolete and unless modernmachines are installed, the plant cannot operate much longer.Our efforts to come to terms with your Union so as to enable us to install modernmachinery have been fruitless, in spite of the fact that our employees have indicatedto us on a number of occasions that they desire that this machinery be installed andthat an agreement be reached on the terms we proposed in order to enable us to in-stall such machinery. It is apparent that such agreement has not been and cannot bereached with your Union.We therefore do not feel that any good purpose would be served by further extensionof the contract which expired on September 2, 1952. We are therefore no longer willingtoextend this agreement, nor will we from this date forward deduct dues from ouremployees in the absence of a contract, because of possible violation of law involvedin such conduct.The Union's reply (General Counsel's Exhibit No. 15) to Respondent on September 19, 1952,reads as follows:Dear Mr. Wilcher:This will acknowledge the receipt of your letter dated September 15, 1952, whereinyou advise that you are no longer willing to extend the agreement in effect at the DouglasSilk Products Co., Inc. of Douglas, Ga. and that you will no longer deduct dues from ourmembers in the absence of a contract.Relative to your statement that your efforts to come to terms with the union so astoenable you to install modern machinery have been fruitless, I can only say that onthe number of occasions that we have met, I have given you several proposals which wefeel were just and equitable and were willing to arrive at an agreement covering ratesfor the purchase of new machinery. We are still willing to continue negotiations withyou in the hopes of trying to reach an agreement that would be mutually satisfactoryto theparties.However, we feel that your arbitrary proposal in the form of an ulti-matum that unless we accept the rate of $1.00 per dozen for knitting on 30 section,51 gg machines, that you will not install new machinery in your plant in Douglas, Ga.,is a very unfair position on your part.Ido not feel that negotiationsfor arenewal of an existing labor-management agree-ment should be predicated upon theunion agreeingto a rate for new machinery that DOUGLAS SILK PRODUCTS COMPANY, INC.455would be one of the lowest in the country and particularly when we have no idea whatthe earning power on those machines would be because we have no means of knowingwhat the production of those machines will be and how well they may operate at yourplant in Douglas, Ga.You will recall that during the course of our negotiations we have offered you threespecific proposals which were as follows:1.We will accept your present rate being paid for knitting on similar machines atyour plant in Columbia,Tennessee.2.We will accept the rate being paid in National Labor Agreement shops on similarmachines.3.We would be willing to negotiate a weekly rate for breaking in of the new machinesfora specified period of time and would also agree on a basic week wage that theknitters should earn on the new machines when in production upon which the piece ratewould be predicated when maximum production had been obtained from the new ma-chines.You have rejected all of these proposals and have not offered any counterproposalsexcept your original arbitrary proposal of $1.00 per dozen for knitting.Mr. Wilcher,Ido not believe that we are required to agree to a rate for new ma-chinerywhen that machinery is not even in place at the employer's mill nor in op-eration and where we have no experience with what that machine may do. Mr. Wilcher,we are willing to renew the present agreement as you may desire to propose but be-lieve that you are being arbitrary in insisting that we agree to your proposed rate fornew machines that you state a desire to install as a condition for arriving at an agree-ment at your Douglas Silk Products Mill in Douglas, Ga.Iam, therefore,again requesting that we meet for the purpose of continuing negoti-ations for a renewal of the agreement which expired on September 2, 1952.Please advise me when it will be convenient for you to meet with us for the purposeof resuming negotiations for a renewal of the labor-management agreement.With best wishes,I remainOn September 26, 1952,Respondent addressed a letter to the Union, as follows:Dear Mr. Benet:There is an inconsistency in your letter of September 19th.In one paragraph,you saythat you would not agree to a rate"particularly when we have no idea of what the earn-ing power of those machines would be because we have no means of knowing what theproduction of those machines would be and how well they may operate in your plant inDouglas. In the following paragraph you suggest that you will accept the rate of theNational Labor Agreement.In other words,you would be willing to give us a fixed ratein one instance and in the other instance you feel that you couldn't give us a rate unlessyou know the production of the machines.From the above, it is quite clear that the disagreement between us in this instanceis the rates of pay.The machines we propose to install, and the style we propose to run are not new inthe industry and have been running for years and the productivity is well known. Asyou know, our 45 gauges in Douglas are running at fairly good steady production, andthere is no reason why a 51 gauge shouldn't do better than the 45 gauges.Ifurther submit that the piece rate we propose for the knitting department is notmuch less than the National Labor Agreement and that the proposed rates are quiteprevalent now in many mills of our size.We further submit that had you accepted our proposal when first submitted to youtwo years ago, our knitters on those machines would have had an increase in earningsof $15.00 to $ 20.00 a week for the past two years,and that half of our knitters wouldhave by now been placed on modern machinery.Your non-acceptance of our proposalhas not only meant a loss of $1000.00 a year to our senior knitters,but has placed thismill out of business.You know very well that under present market conditions,thismill cannot operatewith the present equipment,and that unless a decision is reached whereby new typemachines will be installed in Douglas,we will be forced within the next four to six weeksto proceed with plans of discontinuing production in Douglas. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDIwill be glad to meet you for one more attempt to come to an agreement with you, withthis understanding, that should we not be able to arrive at a solution, that we submit themill'sproposal to all the productive employees in the mill, giving them the rates thatitwould involve for each operation, and let them vote by secret ballot whether to acceptor reject our proposal. Should the employees decide to accept it, the Union will agreetoabide by their decision. We believe this to be the most practical and fair way ofarriving at a solution, and I believe that our employees are entitled to decide whetherthey want or do not want to accept conditions whereby the mill can be assured of futureoperations.Sincemany of our employees are not Union members, this proposal must be votedby all productive employees eligible to vote in Labor Board elections.If this is acceptable to you, I suggest that we meet, preferably on Friday, October 3rd,at 1:00 P. M. or Monday, October 6th, at the same hour. You will please phone me orwire me if the dates and the proposal submitted above are acceptable to you.Letter from the Union to the Respondent dated October 2, 1952, reads as follows:Dear Mr. Wilcher:Upon return to my office this morning I found your letter dated September 26, 1952,waiting on my desk which letter my secretary has already acknowledged.Ihave read with keen interest your letter to me and can come to no other conclusionexcept that the contents of same were intended for propaganda purposes and not as ameans of trying to reach an amicable labor-management agreement with the Union.Isay this advisedly, particularly when I have been informed that your previous lettertome dated September 15, 1952, was posted on the bulletin board by your company atyourmill in Douglas, Ga. I feel that in all fairness, if you are going to post letterson the bulletin board that you write to me, that you should likewise post my reply there-to on the company's bulletin board. This, you did not do, and I am therefore requestingthat you post my letter addressed to you dated September 19, 1952, on the bulletin boardso that all of the employees can see my reply to your letter. I am further requestingthat if you have posted a copy of your letter addressed to me which was dated September26, 1952, on the bulletin board, that you likewise post this letter which I am now writingon the bulletin board.Mr. Wilcher, you mentioned in your letter that there is an inconsistency in my letterof September 19th. Please be advised that there is no inconsistency in my letter, and asto what I stated with regards to the Union's proposals for a rate for the two 51 gg ma-chineswhich you say that you would like to install, this was proposed to you in anattempt to set an equitable rate if and when you did obtain the two 51 gg machines.If there is an inconsistency whatsoever, it is in your proposal to pay $1.00 per dozenon 51 gg knitting when you are paying as high as $1.31'k per dozen at your mill in Co-lumbia, Tenn. It is inconsistent on your part to expect your knitters at Douglas, Ga. tobe working for .31k per dozen less than the knitters at your mill in Columbia, Tenn.Itis inconsistent of you to insist that the knitters at Douglas should operate doublejobs on the 45 gg, 24 section machines for $1.10 per dozen without a helper when youare operating 24 section machines at Columbia, Tenn. as single machines with a muchgreater piece rate than you are proposing at the Douglas mill.Mr. Wilcher, you continuously keep harping about the two 51 gg machines that you sayyou would like to install at your mill but never mention in your letters at what cost tothe employees you would consider installing the machines.Formany years we have heard your "Pie in the sky by and by" philosophy aboutbuying new machines but you have never made a move to get those new machines. As amatter of fact, speaking of inconsistencies, at one time you tell us that they will be newmachines and the next time you tell us they will be second-hand machines that you canbuy at a bargain price. At one time you tell us that they will be 30 section machines.Iwish to assure you, Mr. Wilcher, that our membersand ourUnion would like to seenew machines installed at Douglas, Ga. but we do not intend to buya "pigin a poke" orsell our birth-right to get these two machines that you have kept promising for the pastseveral years. If your company had sincerely intended to install 51 gg machines, bethey second-hand or new, it would have done so a long time ago and then negotiated arate after those machines were in operation. If your company is sincere now in wishing DOUGLAS SILK PRODUCTS COMPANY,INC.457to install second-hand or new 51 gg machines, it will do so now without insisting thatthe employees agree to accept wage reductions, increased work load and sweat shopconditions to induce the company to get two 51 gg machines at Douglas.Speaking of inconsistencies,Mr. Wilcher,isn't it inconsistent on your part to ask allof your knitters to give up the .10¢cost of living bonus,accept a reduced rate on 45 ggknitting, and operate double jobs without a helper as a condition for the purchase of two51 gg machines that would at most benefit six knitters in the mill, if you can call it abenefit.In your letter to me, you would make it appear that you are a "great benefactor" toyour employees and cite the losses that have been suffered by your knitters by notaccepting your proposal two years ago for the installation of 51 gg machines.Inmy eyes,any manufacturer who would make it a condition that his knitters operate two 45 gg ma-chines without a helper at $1.00 per dozen is no "great benefactor"to his employees.Any employer who would request the elimination of the.10¢ per hour cost of livingbonus is no "great benefactor"to his employees.Any employer who would eliminatethe $1.00 per day that is being paid to the knitter when his alley partner is absent is no"great benefactor"to his employees.Any employer who refuses to pay a shift bonuswhenmost of the industry is paying a shift bonus of from .05 to .100 an hour is no"great benefactor"to his employees.Any employer who would propose a rate of .25¢ adozen for seaming 51 gg work,which is about the lowest rate in the industry as far aswe know, is no "great benefactor"to his employees.Any employer who would proposeto reduce the inspecting rate of .060 a dozen is no "great benefactor"to his employees.Those are some of the conditions which you proposed to the Union as a condition forinstalling two second-hand or new 51 gg machines.You do not mention those things inyour letter addressed to me which you posted on the bulletin board. The impressionthat you are trying to leave with your employees is that the Union is keeping you frominstallingnewmachines.This is not true and you know it. In all fairness,I believethat you should post this letter on the bulletin board and for that purpose I am sendingyou an extra copy so that those employees who are not members of the Union and donot attend the Union meetings will know why the Union has rejected your outrageousproposal of $1.00 per dozen for 51 gg knitting and the other reductions that you proposeto put into effect.Mr. Wilcher,I do not like your implied threat that unless a decision is reached where-by new machines will be installed in Douglas,that you will be forced within the next fourto six weeks to proceed with plans of discontinuing production in Douglas. The operationor the discontinuance of operations at your mill in Douglas rests solely in the hands ofyour company. The installation or the non-installation of new type machines rests solelyin the hands of your company.If your implied threat is intended to coerce the employeesinto pulling out of the Union or to intimidate them into taking some action to get rid ofthe Union,I think that it will fall flat on its face.Your employees know that only through a Union can they hope to be on an equal footingwith you in their desire for fair treatment and decent working conditions.As to the conditions that you propose meeting under, it is my opinion that they are in-consistent with the intent of the National Labor Relations Act. I think it is unfair on yourpart to attempt to tell the Union how to conduct its business when we never attempt totell you how the company should conduct its business.Iwill be glad to meet with you as I proposed in my letter dated September 19, but Iam unwilling to accept the conditions set forth in your letter.Please be advised that the proposed dates of October 3rd or October 6th are unaccept-able to me as I will be gone from October 2nd up to and including October 12th on businessfor which I have been previously committed.Iwill be glad to meet with you at any timeduring the week of October 13th or the week of October 20th that may suit your conven-ience.However, I reiterate that we will not accept any conditions proposed by you that,inmy opinion,would be a clear violation of the rights of the employees as guaranteedby the National Labor Relations Act as amended and legislated by the Congress of theseUnited States.When you stop issuing ultimatums and implied threats and stop stipulating your ownterms and conditions under which you will bargain,I believe that, through a proper"give and take" bargaining process, a labor-management agreement can be reached atyour mill.Mr. Wilcher,at our last conference in Douglas,Ga. held on June 16th,you statedthat your company was losing money in its operations at Douglas,Ga. At that time I 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested that you supply me with a financial statement of your company to back up yourstatement that the company was losing money. I am again requesting that you forwardtome a financial statement of your company that will support your statement to thateffect.You have no doubt read in the trade papers a statement issued by our National Presi-dent, Alexander McKeown, which advised that the Full Fashioned Manufacturers Asso-ciation of America had been formally notified that the Union has invoked the wage re-opening clause of the existing agreement for wage increases for all employees.We are hereby notifying you that we are requesting a 25% wage increase for all theemployees at your Douglas. Ga. mill. This request is based upon the fact that the costof living has increased tremendously during the past year and continues to increase inleaps and bounds every month.Isincerely trust, although I should know better, that you will give this request for ageneral wage increase to your employees, your every consideration.Letter from Respondent to the Union on October 14, 1952, reads as follows:Dear Mr. Benet:This is in reply to your letter of October 2nd.If stating facts is propaganda, then I would plead guilty to your charge, for my letterwas a statement of facts. However, your letter, in many instances, is a barrage ofstatements that are absolutely irrelevant to the case. It is not my intentionto go intoletter writing; however, your letter needs a reply in order to keep the records straight.1.The piece rate of the National Labor Agreement for the 51gaugenumber which Iproposed to make is $1.10-$1.15. Therefore, my offer of $1.00 is not a "slave rate"nor asridiculous as you make it appear to be.2.My proposition on the 45gaugeswas not to reduce the piecerate,but to take offthe 100 cost of living bonus which would leave the price of $1.20, not $ 1.10, as youstate. Secondly,regardingthe two-machine operation, I have made this proposition con-ditional upon any knitter to accept it and no knitter would be forced to run two machines.3. I submit that the elimination of the $1.00 per day to the knitter when his alleypartner is absent is a matter of necessity, since by installing machines we will havealleys in which one knitter is working. Secondly, this kind of a provision does not existin your National Labor contract and is practiced in very few mills.4.The shift bonuses are not beingpaid atUnion contract mills with the exception ofthe third shift. We have no third shift at the mill. Why then are you bringing up thismatter5.The 6¢ for the inspectingrateis again incorrect. We are paying 6-3/4¢ on Amonmachines and this rate was arrived at by negotiation with you only a few months agoand was acceptable to the Union as well as to the employees. Why are you now criticizingthe rate?Isubmit again that offering to put in modern machines, which is an easier job thanrunning the 45 gauges, whereby the knitters will gain an increase of $ 15.00 to $20.00 aweek in wages, is a gain to the knitter irrespective of what the piece work rate is. Afterall, our employees can only spend their "take home" pay - they cannot spend "piecerate."I further submit that if your interests were to continue the mill operating in Douglas,theoffer is just andreasonableand one that would secure a future for the mill inDouglas.Your refusal to take a vote after our next negotiationsto getthe consensus of opinionfrom our employees, by hiding behind the National Labor Relations Act, which you sooften condemned,is toavoid solving the issue. I am advised that there is no infringe-ment of the law to take a ballot if we mutually agree to do it. If you are so certain thatthe employees will notwant our proposalaccepted, then why are you against taking avote?Ido not issue any threats nor do I issue any ultimatums, nor is a financial statementnecessary for you to know that the 45gaugeproduction cannot pay to run a mill. I amcertain that you are convinced of it, but you are apparently determined not to cooperateto make possible the installation of modern machinery. DOUGLAS SILK PRODUCTS COMPANY, INC.459Regarding your request for an increase of wages, I herewith reject your request, andIwant to remind you that when the Union took a 25 percent cut in February in other Un-ion mills,we did not make any reduction in wages to our employees.I am very pleased to place copies of your letter on the bulletin board as you requested.We are very much interested that your views are known to our employees.Ishallmeet you, if convenient,on October 24th, at 10:00 A. M. in Douglas to see ifany agreement can be reached to enable us to install modern machinery,and thus enablethe continued operation of the plant in Douglas.Please let me know if the date is con-venient.Letter from the Union to Respondent on October 17, 1952. reads as follows:Dear Mr. Wilcher:Thiswillacknowledge the receipt of your lengthy letter dated October 14, 1952.Please,believeme that if you were stating the facts I would not have consideredyour previous letter as propaganda nor would I again repeat that your present lettertome contains propaganda.The fact of the matter is that your most recent lettercontains a lot of mis -statements that I cannot consider as facts.1.When you say that the National Labor Agreement rate is $ 1.10 to$1.15, that is amis -statement of fact. While I do not have the style specifications that you base thisrate on, I feel sure that your calculations are wrong because you could not have in-cluded the.10i an hour cost of living bonus being paid in National Labor Agreementshops nor the 41o paid for pensions,nor any of the other fringe benefits that are paidin the National Labor Agreement shops that you do not pay.2.When you state that you did not propose a rate of $1.10 for two machine operationson 45 gg machines,Ican only state what you proposed in negotiations and which I putdown in my notes and will leave it to the committee that was present to verify that youhad originally proposed a rate of $1.10 a dozen.3.When you say that the elimination of the$1.00 per day to the knitter when his alleypartner is absent is a matter of necessity because with the installation of new machinesyou will have alleys with only one knitter working,I cannot see where this justifies theknitter in losing that$1.00 per day.4.You question why I bring up shift bonus when you have no third shift working at themill and my reply is that you stated that the new machines will be operated on a threeshift basis and that no shift bonus will be paid.5.The .06¢ rate that I said you offered for inspecting is not incorrect.You proposedthisratewhen we discussed rates for the new machines and you insisted that the ratefor the new Amon machines would have to be .06¢ a dozen.Iam not criticizing the rate for inspecting that we subsequently negotiated but thathad nothing to do with your original proposal.Mr. Wilcher,Iam not interested in carrying on a campaign of letter writing with youas I do not believe that they will accomplish anything except to be used by you as ameans for propaganda.If you are sincere in attempting to reach an agreement with thisUnion,Iwill, as always,be ready and willing to meet with you at any time that is con-venient;however. I reiterate I will not meet with you under any conditions that you mayunilaterally stipulate that deprives us of our rights under the law or because of anyultimatums that you may issue.Since it took approximately two weeks for me to receive your letter in answer to myletter of October 2, the dates that I had open I was forced to fill and therefore I findthat I cannot meet with you on your suggested date of October 24th. I will be glad to meetwith you on Friday,November 7th at 10:00 A. M. at the Company's office in Douglas, Ga.Please advise me if that meets with your approval.I trust that this will put an end to propaganda letters which you have been sending meand hope that you will get down to business in a serious effort to negotiate a labor-man-agement agreement for your mill in Douglas, Ga.6.The impasseNegotiations were resumed at the plant's office in Douglas,Georgia, on November 7, 1952,in the presence of a conciliator from the Federal Mediation and Conciliation Service. At that 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime nonunion employees of the Respondent attempted to participate in the meeting but wereexcluded at request ofthe UnionGeneral ManagerWilcherstated as a final proposition thatRespondent would install four 51-gauge knitting machines,Kalies or Readings,and pay anoperating piece rate of $1 per dozen,that operation of the old 45-gauge machines would becontinued as single jobs at the old rate plus the cost-of-living bonus,except that knittersvolunteering to operate double jobs would not receive the bonus Wilcher asserted that"If the Uniondoesn't accept this proposal this mill will close nextFriday. Theboys shouldknow whetherthe Union is servingthemright or not" The Unionindicated that it would agreeon all other issues if Respondent would submit the rate on new machines to arbitrationThe meeting adjourned without agreement,and thereafter Respondent posted on its bulletinboard a notice to all employees stating that the plant would close down after the second shifton November14, 19527.Unilateral actionFollowing the meeting on November 7, 1952, 28 employees signed a petition declaringthat they did not desire to be represented by the Union On November 10, 1952, Ewing andFarrar,attorneys-at-law,Douglas,Georgia, purporting to represent said employees ad-dressed a letter to the Respondent,as follows:This is to advise you that a majority of your employees have signed a petition with-drawing from the Union the right to represent them A list of the employees signingthe petition is attached.You are herewith instructed that you are not to recognize the Hosiery Workers as therepresentative of your employees I am today filing the necessary papers with theLabor BoardUpon receipt of the foregoing letter from Ewing and Farrar,Respondent rescinded itsnotice to shut down the plant, and in reply dated November 12, 1952, a copy of which wasposted on the bulletin board, announced conditions under which it would continue operations,as follows:The Companyhas forwarded to us your letter of November 10, advising that a majorityof their employees have signed a petition withdrawing from the Hosiery Workers Unionthe right to represent them and also advising that an appropriate petition has been filedwith the National Labor Relations BoardWe are in receipt also of your letter of November 11, 1952, enclosing a petition ad-dressed to the Company and requestingthat the Companycontinue to operate its plantunder the plan offered to the Union in the bargaining session inwhich theUnion brokeoff negotiationsThis is toadvise you that since twenty-eight(28) of our employees have indicatedthat theywant us to go ahead with the plan for future modernization and operation whichwe outlined to the Union,we will attempt to carry out this plan to the best of ourabilityIn the light of the attitude and the expression of willingness by our employees to co-operate in this plan, we are rescinding the order to discontinue operations as of Friday.We will attempt to continue to operate this plant and put into effect the program We mayhave some problems in the next few weeks in getting the necessary raw materials to run,however, you may be assured that we will do everything in our power to get them and ifthere is some delay it will not be for more than a few daysatmost Anyinterruption ofthis sort I am sure you will understandIam today requestingthe Companyto post on its bulletin board the terms for futureoperationwhichwere refusedby the Unionand under which we will operate in the futurewhich are.The present rate of all employees will be maintained on all machines now operating.The rate for knitters on the modern machineswhichare to be installed will be $ 1.00per dozen,after the machines are installed with a guarantee that each knitter on themodern machines will make as much or more than he is presently receiving.Afterthemodern machines are installed,and as present machines become available,one knitter will be permitted to operate at his option two machines with the reductionof the 100 per hour cost of living bonusAllseamers will receive an increase of 1¢ per dozen on all 51 gauge stockings DOUGLAS SILK PRODUCTS COMPANY, INC.461Except as indicated above, all wages,hours and conditions of employment will remainthesame astheyhavebeen during the past year. (Signed byM. A. Prowell, Atty).Without further negotiations with the Union,Respondent during the latter days of 1952 andearly in 1953 installed four 51-gauge knitting machines,and continued operations in accord-ance with the plan above outlined.Concluding FindingsIn this case Respondent and the Union bargained to an impasse on November 7, 1952, whenRespondent announced that it would close down the plant on November 14, 1952. The primaryand ultimate issue was wage rates to be paid for operation of 51-gauge knitting, machineswhich Respondent proposed to install to improve its competitive position in the industry. Itisclear that agreement could have been reached on all other issues. Although the existingcontract provided that Respondent would not lock out its employees because of a labor dis-pute, it threatened throughout negotiations to close down because the plant was operating ata loss; but it repeatedly refused to furnish the Union with financial data to support such con-tention and to facilitate an intelligent evaluation of its proposals. Such data was clearly rel-evant to the issues involved. Furthermore, upon reaching an impasse, the Respondent wasfree to install new machines not covered by the contract, and to unilaterally fix a rate fortheir operation until an agreement could be reached by the collective-bargaining process.The Union made numerous counterproposals to operate the 51-gauge machines on a trialbasis until an equitable piece rate could be determined based upon production, all of whichwere rejected by Respondent. The conduct of Respondent was calculated to undermine anddestroy the majority status of the Union. Respondent's employees in fear of losing theirjobs capitulated to demands of Respondent, and as a last resort abandoned their collective-bargaining representative. Thereupon, Respondent installed the new machines and unilaterallyestablishedwages, hours, and working conditions in accordance with its own announcedprogram.Iam, therefore, constrained to find that on and after June 16, 1952, the Respondent refusedto bargain in good faith with the exclusive bargaining representative of its employees withinthe meaning of Section 8 (d) of the Act. ,5IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connection withthe operations of Respondent described in section I, above, have a close, intimate,and sub-stantial relation to trade, traffic,and commerce among the several States tending to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in and is engaging in certain unfair labor prac-tices affecting commerce, I shall recommend that it cease aId desist therefrom, and takecertain affirmative action designed to effectuate the policies of the Act. Having found thatRespondent has refused to bargain collectively in good faith with the Union by refusing tofurnish financial data to support alleged operating losses, and threatening to close down itsplant at Douglas, Georgia, it will be recommended that Respondent upon request bargaincollectivelywith the Union, as the exclusive bargaining representative of its employees inthe appropriate unit, with respect to wages, hours, and other conditions of employment; andthatRespondent furnish to the Union financial data to support any claim of operating lossesduring the year 1952, and currently thereafter, until its obligation to bargain in good faithis fulfilled.Because of the limited scope of Respondent's refusal to bargain and the absence of anyevidence that the danger of other unfair labor practices is to be anticipated from Respondent'sconduct, it will not be recommended that Respondent cease and desist from the commissionof any other unfair labor practices.Upon the basis of the above findings of fact, and upon the entire record in the case, I makethe following:5 Southern Saddlery Company, 90 NLRB 1205; N. L. R. B. v. Yawman & Erbe Mfg. Co.,187 F. 2d 947 (C. A. 2); N. L. R. B. v. Jacobs Mfg. Company, 196 F. 2d 680 (C. A. 2).337593 0 - 55 - 31 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1The American Federation of Hosiery Workers, AFL, and its affiliated Local 185, arelabor organizations within the meaning of Section 2 (5) of the Act2All employees of the Respondent at its plant in Douglas, Georgia, excluding watchmen,guards, clerical and professional employees, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.3At all times since April 28, 1952, American Federation of Hosiery Workers, AFL, hasbeen and now is the exclusive representative of Local 185 and all employees of Respondentin the aforesaid appropriate unit for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act4.By refusing on June 16, 1952, and thereafter, to furnish financial data to the Union tosupport alleged operating losses, and threatening to close down its plant, thereby failing andrefusing to bargain collectively in good faith with American Federation of Hosiery Workers,AFL, as exclusive representative of Local 185 and all employees in the aforesaid appropriateunit, the Respondent engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (5) of the Act.5.By said conduct, Respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, and has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the NationalLaborRelationsBoard, and in order to effectuate the policies of the NationalLaborRelationsAct, we herebynotify our employees that:WE WILL bargain collectively, upon request, with American Federation of HosieryWorkers,AFL, as the exclusive bargaining representative of all our employees inthe appropriate unit described below, with respect to wages, hours, and other conditionsof employmentWE WILL furnish the above-named union, upon request, financial data to support anyalleged operating losses incurred during the year1952and currently thereafter untilour obligation to bargain is fulfilled.WE WILL embody into a signed agreement any understanding reached with said Union.The bargaining unit is:Allemployees at our plant in Douglas,Georgia, excluding watchmen,guards,clerical and professional employees, and supervisors as defined in the Act.DOUGLAS SILK PRODUCTS COMPANY, INC.,Employer.Dated . ....By.. ........ .(Representative)(Title)Thisnoticemust remain posted for 60 days from the date hereof, and must not be altered,detaced,or covered by any other material